Opinion issued June 3, 2010.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00404-CV
———————————
 
In re Christus Health and Christus Health Gulf Coast, Relators

 

 

Original Proceeding on Petition for Writ of Mandamus 
 

MEMORANDUM OPINION
By petition for writ of mandamus, relators, Christus
Health and Christus Health Gulf Coast, seek relief compelling the trial court
to vacate its discovery orders of May 10, 2010 and May 11, 2010.1
We deny the petition for writ
of mandamus.  All outstanding motions are
overruled as moot.        
PER CURIAM
 
Panel
consists of Justices Hanks, Keyes, and Massengale.
 




1           The underlying case is Linda G. Carswell, Individually
and as Representative of the Estate of Jerry L. Carswell, Deceased, Robert J.
Carswell, and Jordan D. Carswell v. Christus Health and Christus Health Gulf
Coast d/b/a Christus St. Joseph Hospital, Christina K. Pramudji, M.D., Paul C.
Cook, M.D., Memorial Urology Associates, P.A., Jeffrey Terrel, M.D., Roupen H.
Kekmezian, M.D., and SJ Associated Pathology, L.C., No. 2005-36179, in the
165th Judicial District Court of Harris County, Texas, the Hon. Josephina M.
Rendon, presiding.